DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore first and second control device outlet (Claim 1), first control device outlet and second control device outlet are at 180 degree angle from each other (claim 2), first orifice coupled to first control device outlet (claim 6), second orifice coupled to second control device outlet (claim 7), first orifice is adjustable (claim 8), first orifice is fixed (claim 9), first orifice is coupled to second control device outlet (claim 10), manually operable solenoid (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the control unit (claim 1), first and second control device outlet (Claim 1), first control device outlet and second control device outlet are at 180 degree angle from each other (claim 2), first orifice coupled to first control device outlet (claim 6), second orifice coupled to second control device outlet (claim 7), first orifice is adjustable (claim 8), first orifice is fixed (claim 9), first orifice is coupled to second control device outlet (claim 10), manually operable solenoid (claim 14).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “…first control device outlet and the second control device outlet is adjustable based on a solenoid configuration.” The claim language is reciting result to be obtained without the necessary structure or steps to accomplish the claimed result. MPEP 2144.05(g). 
Claim 13 recites “…the solenoid configuration is based on an opening created by the solenoid.” The claim language is reciting result to be obtained without the necessary structure or steps to accomplish the claimed result. MPEP 2144.05(g). 
Claim 14 recites that the opening is manually operable, whereas the claims from which it depends; 11-13 recite the opening operable by a solenoid. The claim language contradicts the specification which indicates that the opening is either manually operable or via a solenoid (paragraph [151]), it does not disclose opening that it is simultaneously both manually operable and electrically operable. 
Claims 15-16 depend on the claims above and therefore inherit the deficiencies thereof. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herbert (US 6810909 B2).
Claim 1, Herbert discloses a control unit including an inlet port (108), an outlet port (100), a diaphragm (106) located between the inlet port and the outlet port, where the control unit is configured to maintain a flow of fluid from a variable pressure fluid source (Col 1, lines 5-15); 
a first control device outlet (93) which is configured to receive a first fluid flow from the outlet port; and 
a second control device outlet (93) which is configured to receive a second fluid flow from the outlet port.

Claim 2, Herbert discloses wherein the first control device outlet and the second control device outlet are at a one-hundred and eighty degree angle from each other (93; FIG 5-6).

Claims 3 and 4, Herbert discloses a solenoid (50) coupled to the outlet port (100).

Claim 5, Herbert discloses wherein the solenoid (50) is located between the first control device outlet and the second control device outlet (93).

Claim 6, Herbert discloses a first orifice coupled to the first control device outlet (while not shown in drawings an orifice must connect to 94 for device to operate; Col 4, lines 6-19).

Claim 7, Herbert discloses a second orifice coupled to the second control device outlet (while not shown in drawings an orifice must connect to 94 for device to operate; Col 4, lines 6-19).

Claim 9, Herbert discloses wherein the first orifice is fixed (while not shown in drawings an orifice must connect to 94 for device to operate; Col 4, lines 6-19).

Claim 10, Herbert discloses a first orifice coupled to the second control device outlet (while not shown in drawings an orifice must connect to 94 for device to operate; Col 4, lines 6-19).

Claim 11, Herbert discloses comprising a solenoid (50).

Claim 12, Herbert wherein a flow into at least one of the first control device outlet and the second control device outlet is adjustable based on a solenoid configuration (FIG 5-6; Col 4, lines 6-19).

Claim 13, Herbert discloses wherein the solenoid configuration is based on an opening created by the solenoid (FIG 5-6; Col 4, lines 6-19).

Claim 14, Herbert discloses wherein the opening is controlled manually (84 may be manually moved in the event of electrical failure to operate diaphragm; FIG 5-6).

Claim 15, Herbert discloses wherein the opening is controlled electronically (Col 1, lines 6-24).

Claims 16 and 17 comprising a needle valve (98).

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754